Citation Nr: 0619446	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  05-00 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable disability rating for 
hearing loss.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for a psychiatric 
disorder, variously diagnosed as depression and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1962 
to July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in  
Jackson, Mississippi.  

In December 2005 the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
manifested by Level II hearing acuity, bilaterally.

2.  There is no competent medical evidence of any current 
disability with symptoms manifesting as dizziness.




CONCLUSIONS OF LAW

1.  The criteria for an compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2005).

2.  A disability manifested by dizziness was not incurred in, 
or aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
March 2004 satisfied the duty to notify provisions with 
respect to the claims.  The veteran's VA records have been 
obtained and he has been accorded an audiology examination 
for disability evaluation purposes.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  This 
appeal initially stems from an RO rating decision in July 
2004; the initial adjudication of the claims on appeal was 
after the letter which satisfied the current duty to notify 
and assist provisions.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; private medical treatment 
records; VA medical treatment records; and a VA Compensation 
and Pension examination report.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show with respect to the veteran's claims for service 
connection and an increased rating.  

II.  Compensable Disability Rating for Hearing Loss

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from Level I to Level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by Level 
XI.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2005).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

In April 2004 a VA audiological evaluation was conducted.  
This is the most recent VA examination and the findings are 
consistent with a slight increase in hearing impairment since 
the prior VA examination in March 2001.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
30
75
95
LEFT

25
30
80
90

The average pure tone decibel loss at the above frequencies 
was 55 for the right ear and 56.25 for the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
correct in the right ear and 84 percent correct in the left 
ear.  These audiometric results translate into Level II 
hearing for both ears.

The preponderance of the evidence is against the assignment 
of a compensable disability rating for bilateral hearing 
loss.  The audiological findings from the appellant's April 
2004 audiometric examination translate into Level II hearing 
loss for the right ear and Level II hearing loss in the left 
ear.  38 C.F.R. § 4.85.  Pursuant to these findings, a 
noncompensable disability evaluation is appropriate.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

The rating criteria does provide for rating exceptional 
patterns of hearing impairment under the provisions of 38 
C.F.R. § 4.86.  However, the appellant's test results do not 
demonstrate either (1) a pure tone threshold of 55 decibels 
or more in all four frequencies in either service-connected 
ear, or (2) a pure tone threshold of 70 decibels or more at 
2,000 Hertz in either ear.  Thus, the appellant is not 
entitled to consideration under C.P.R. § 4.86 for exceptional 
patterns of hearing impairment in either ear during the 
entire appeal period.

As previously stated, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 345, 349 (1992).  Thus, based on the current 
audiometric findings, the noncompensable evaluation in effect 
for the appellant's service-connected bilateral hearing loss 
is appropriate, and entitlement to an initial compensable 
evaluation for bilateral hearing loss is not warranted.  The 
noncompensable disability evaluation is the highest rating 
warranted for the appeal period.  See Fenderson, 12 Vet. App. 
at 119.  

As the preponderance of the evidence is against the veteran's 
claim for an increased disability rating for his service-
connected hearing loss, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)




III.  Service Connection for Dizziness

The veteran claims entitlement to service connection for 
dizziness.  Generally, service connection may be granted for 
a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1137.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In December 2005 the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  He 
testified that he had symptoms of occasional dizziness during 
service.  He also claimed to have had recent symptoms of 
dizziness.  

Review of the veteran's service medical records reveals that 
they are complete.  There is no evidence of complaints of, or 
treatment for, any symptoms of dizziness during service.  In 
May 1965, separation examination of the veteran was 
conducted.  On the report of medical history the veteran 
indicated "no" to the question which asked if he had 
"dizziness or fainting spells."  

VA has obtained a considerable volume of post-service medical 
evidence.  There is no competent medical evidence showing any 
diagnosis of any current disability manifested by symptoms of 
dizziness, nor is there any indication of any complaints of 
symptoms of dizziness documented in the recent medical 
treatment records.  A March 2006 VA medical record has a 
comprehensive list of the veteran's current medical diagnoses 
and dizziness, or any disability manifested by dizziness, is 
simply not indicated.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a dizziness.  The service 
medical records do not reveal complaints of dizziness during 
service and the veteran specifically indicated that he did 
not have dizziness during his separation examination medical 
history.  VA has requested, and obtained, the veteran's post 
service treatment records and they fail to show a diagnosis 
of, or treatment for, a disability for which dizziness might 
be a symptom.  The veteran has occasional subjective 
complaints of dizziness without any competent medical 
diagnosis of an underlying disability.  Symptoms such as pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, do not in and of themselves constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Simply put, there is no competent medical evidence of any 
current dizziness disability.  The applicable law and 
regulations specifically limit entitlement to service 
connection to disease or injury which has resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  
With no evidence of a current disability, service connection 
must be denied.  


ORDER

A compensable disability rating for hearing loss is denied.  

Service connection for dizziness is denied.  


REMAND

The veteran claims entitlement to service connection for a 
psychiatric disorder.  Specifically, he claims that during 
service a superior officer made "homosexual advances" 
towards him and that as a result of this he developed a 
psychiatric disorder.  The veteran specifically testified 
that there were no threats and no assault involved in these 
"advances."

Review of the evidence of record reveals various psychiatric 
diagnoses including depression, dysthymic disorder, and 
anxiety.  There is also an opinion from a VA psychologist 
which relates the veteran's current disorder to military 
service.  

However, review of the record reveals that there are 
considerable gaps in the evidence related to the veteran's 
claim for a psychiatric disorder.  No attempt has been made 
to verify the veteran's alleged in-service "stressor," nor 
has a VA Compensation and Pension psychiatric examination 
been conducted. 

The United States Court of Appeals for Veterans Claims has 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

The veteran also indicated that he filed a disability claim 
with the Social Security Administration (SSA) and that there 
are records, including a psychiatric examination report 
related to this claim which VA has not obtained.  VA must 
obtain Social Security Administration decisions and records 
which may have a bearing on the veteran's claim for VA 
benefits.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson 
v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. 
App. 519 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide a complete employment history 
from his separation from service in 1965 
until the present.  

2.  Request a complete copy of the 
veteran's Service Personnel Records (210 
File) from the National Personnel Records 
Center (NPRC) or other appropriate 
records depository.  The efforts to 
obtain these records should be documented 
in the claims file including a negative 
response, if any.

3.  The RO should request from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, to 
include the medical records relied upon 
concerning that claim.

4.  The veteran should be scheduled for 
an examination for psychiatric 
disorders.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  The 
examination report should include a 
detailed account of all psychiatric 
pathology found to be present.  If 
there are different psychiatric 
disorders such as depression or 
anxiety, the examiner should reconcile 
the diagnoses.  The examiner should 
offer an opinion as to whether there is 
a 50 percent probability or greater 
that the "homosexual advances" alleged 
by the veteran to have occurred during 
service were sufficient to cause any 
current psychiatric disorder.  Any 
psychological testing which the 
examiner feels would be helpful should 
to be accomplished.

5.  Following the above, the RO should 
readjudicate the veteran's claim.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


